United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2597
                                   ___________

Robert Blackwell, DDS,               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Arkansas State Board of Dental       *
Examiners; Mike Beebe, Arkansas      *      [UNPUBLISHED]
Attorney General,                    *
                                     *
            Appellees.               *
                                ___________

                             Submitted: May 6, 2004

                                 Filed: May 17, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Robert Blackwell appeals the district court’s* order dismissing Blackwell's 42
U.S.C. § 1983 action. After careful review of the record, we conclude the dismissal
was proper, and we affirm the district court. See 8th Cir. R. 47B.
                      ______________________________



      *
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.